Exhibit 10.6



English Summary of Maximum Amount Guarantee Agreement

Contract No.: Shenfa guarantee letter 200808280001
 

In order to execute the principal Credit Contract (No. 200808280001), singed
between the Bank and Kaiyang Imports & Exports Co., Ltd (“Kaiyang” or “the
Debtor”), F.T.Z. Sentaida, as a guarantor (the “Guarantor”) to Kaiyang’s
indebtedness, entered into the Guarantee Agreement with the Bank.

 



1.    

The maximum amounts of principal amount of the Debtor’s indebtedness guaranteed
by the Guarantor is RMB20,000,000. Any interest, compound interest and interest
penalties relating to the principal and any expenses relating to the
implementation of the Bank’s rights are all guaranteed by the Guarantor. .

      2.     The term of the Agreement is two years starting from the due date
of the indebtedness under the principal Credit Contract.       3.     The
Guarantor’s obligations:    






      (1 )

The Guarantor has the joint guarantee liability for the Debtor’s entire
indebtedness under the Credit Agreement (No. 200808280001). If the Debtor is in
default of any repayment obligation to the Bank, the Bank has the absolute right
to require the Guarantor to assume the repayment obligation.

          (2 ) If the Guarantor fails to fulfill its guarantee obligation, the
Bank has the right to set off against the Guarantor’s cash balance deposited
with the Bank.         (3 )

No matter whether there are any collaterals provided by the Debtor or any third
party , the Bank has the right to require the Guarantor to assume the repayment
obligation when the Debtor’ s indebtedness is in default.

          (4 ) The Guarantor’s obligation is independent of, or is not affected
by, any other guarantee provided by other people.           (5 )

The Guarantor’s obligation under this Agreement is irrevocable and unconditional
and exists regardless of the Debtor’ s bankruptcy, insolvency, revocation of
business license or change of its charter.

   


4.   The Grantor’s representations and warranties:



      (1 ) The Guarantor is duly organized and validly existing and legally
qualified to sign and to execute this Guarantee Agreement;           (2 ) The
Agreement reflects the genuineness of assent of the Guarantor;           (3 )

All documents, materials and certificates provided by the Guarantor are true,
complete and accurate and there is no material misleading or material omission
in the documents provided by the Guarantor;

          (4 )

The Guarantor should give written notice to the Bank within 10 days after the
Guarantor changes its domicile, mailing address, telephone, business scope or
its legal representative.

   



--------------------------------------------------------------------------------

 

5.    This Agreement may be amended upon the written agreements concluded by
both parties. No failure or delay on either party of this Agreement in
exercising any power or right hereunder shall be deemed as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude any
other or further exercise thereof or the exercise of any other right or power
hereunder.  This Agreement shall be governed by the relevant laws of China. Any
disputes arising from the execution of, or in connection with this Agreement
shall be settled in a way agreed by both parties.


 



Qingdao Free Trading Zone Sentaida International Trade Co., Ltd

/s/ Qin Long

Seal

August 29, 2008



Shenzhen Development Bank

Seal

August 29, 2008

